DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-29 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ELECTRIC MACHINE WITH SEALED ENCLOSURE HAVING PRINTED CIRCUIT BOARD WITH TRACKS AND STOPING ELEMENTS AND RELEASING STRUCTURE FOR THE TRACKS”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 L2 states: “a casing and a cap to cover it”, even though “it” is understood as referring to “the casing”, examiner recommends clarifying “it” by stating that “a casing and a cap to cover the casing”.  Appropriate correction is required.  Claims 2-29 are objected based on dependency from claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3,20,25,26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
Claim 3 recites the broad recitation [spaced therefrom by a predetermined distance], and the claim also recites [preferably between 1 mm and 3 mm] which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Preferably means if possible, so is it possible the distance 1 mm to 3mm or is it not possible.  Delete the word [preferably]. 
Claim 20 recites the broad recitation [joint is made of welding alloy], and the claim also recites [preferably a tin based brazing alloy], still more preferably an alloy of tin and silver] which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Preferably means if possible, so is a welding alloy, a tin based alloy or a tin and silver alloy .Clarification is needed.  
Claim 25 recites the broad recitation [weakening feature comprises annular groove], and the claim also recites [preferably coaxial]
Claim 26 recites the broad recitation [second weakening feature comprises annular groove], and the claim also recites [preferably coaxial, preferential] which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Preferably means if possible, so is it coaxial or not, it brings doubts to the limitation.  
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the objection above.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 1, recites “inter alia” “1. An electric machine comprising: - a casing and a cap to cover it, coupled to each other to define a sealed enclosure; - a stator and a rotor, associated with the stator, both disposed inside the sealed enclosure, the stator comprising a stator mount integral with the casing, the electric machine comprising: - an electronic module disposed in the sealed enclosure between the casing and the cap and comprising a printed circuit board, a plurality of electronic power components and a plurality of conductive tracks defining an electric power circuit between respective power pins of the electric machine; - an electrically conductive element disposed in such a way as to connect a first track and a second track of the plurality of conductive tracks in order to close the electric power circuit, the electrically conductive element being held in position by at least one mechanically breakable joint which, if subjected to a predetermined force, mechanically yields or break and thereby opens the electric power circuit, the electric machine comprising a system for releasing the conductive element from the first track and/or from the second track and comprising a stopping element interposed between the stator and the electrically conductive element to apply the predetermined force if the casing moves closer to the cap, the stopping element being aligned at least partly with the electrically conductive element along a direction of action parallel to an axis of rotation of the electric machine, the enclosure defining a housing space adapted to allow the electrically conductive element to move away from the first track and/or from the second track (see Fig.3).”  

    PNG
    media_image1.png
    814
    746
    media_image1.png
    Greyscale

The prior art of record fail to teach sealed structures, and the combination of limitations of claim 1.  Closest prior art “Adachi US9330813” teach conductive path structure and wire, De Fillipis US 20140139059 teach electronic module in a casing, and tabs that make contact directly with other components in the electronic an electrically conductive element disposed in such a way as to connect a first track and a second track of the plurality of conductive tracks in order to close the electric power circuit, the electrically conductive element being held in position by at least one mechanically breakable joint which, if subjected to a predetermined force, mechanically yields or break and thereby opens the electric power circuit, the electric machine comprising a system for releasing the conductive element from the first track and/or from the second track and comprising a stopping element interposed between the stator and the electrically conductive element to apply the predetermined force if the casing moves closer to the cap, the stopping element being aligned at least partly with the electrically conductive element along a direction of action parallel to an axis of rotation of the electric machine, the enclosure defining a housing space adapted to allow the electrically conductive element to move away from the first track and/or from the second track”.  This is a unique configuration. None of the prior art, east search, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 1 above, the combination of the limitations of the claim are unique. 

    PNG
    media_image2.png
    354
    635
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    848
    593
    media_image3.png
    Greyscale


Claims 2-29 will be allowed once objection to claim 1 if fixed and also 112b rejections are addressed because of dependency from claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/ Primary Patent Examiner, Art Unit 2834